DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
 
Response to Amendment
The amendment filed on 5/12/2021 has been entered. Claims 1-6, 8, 10, 14, 16-18, and 37-49 remain pending the application.

Response to Arguments
Applicant's arguments filed on 5/12/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth herein.
Applicant argues on pages 6-10 that the previous rejection fails to address the newly added limitations in the independent claim related to training the software module using references with an absence of a diagnosis. This argument is moot in view of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18, 37, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos (US20080091118) in view of Geva et al. (US20180089531, hereafter Geva) and Kuslich et al. (US20130203061, hereafter Kuslich).
Regarding claim 1, Georgopoulos discloses a diagnostic device configured to determine a medical diagnosis of an individual (Georgopoulos, Para 19; “Embodiments of the invention include diagnostic tools for use in clinical settings, or tools for evaluating subjects in research settings. […] Additionally, aspects of the invention provide solutions for monitoring treatment effectiveness of patients.”), comprising:
an electromagnetic field sensor (Georgopoulos, Para 12; “A set of subject data representing a time series of neurophysiologic activity acquired by a multiplicity of spatially distributed sensors arranged to detect neural signaling in the subject during an eyes-open idle state is received as input.  The subject data can be acquired by a magnetoencephalogram…”) configured to sense an electromagnetic field measurement associated with an individual (Georgopoulos, Para 38; “Biomagnetism refers to the measurement of magnetic fields from sources within the body. These fields are produced by magnetic materials or ionic currents associated with biological activity […] An example of a detector of magnetic fields includes a superconducting device called the SQUID (Superconducting Quantum Interference Device).”) (Georgopoulos, Para 40; “Magnetoencephalography is a functional imaging tool and an anatomical overlay from MRI or CT can be used to visualize the location of measured activity on the cortical surface.”);
a processor operably coupled to the electromagnetic field sensor (Georgopoulos, Para 132; “Data, for example, is generated at client site 1310 by sensor 1314 under control of local processor 1312. The data includes a time series corresponding to brain activity. The time series is captured using local processor 1312 in communication with sensor 1314”); and
a non-transitory computer-readable storage medium encoded with software comprising a software module (Georgopoulos, Para 133; “The central server can include a processor coupled to a memory and having instructions stored thereon to execute an algorithm as described herein”), configured process an electromagnetic field measurement to reconstruct a reference spatiotemporal representation (Georgopoulos, Para 162; “At 2650, the data center compares the dynamic model of temporal measures with one or more templates classified according to various brain conditions. Templates can be regarded in one sense are validated models of neurophysiologic conditions. In one type of embodiment, templates are each based on a group of previously-evaluated subjects that share a common neurophysiologic characteristic, such as a disease or disability. In this embodiment, the templates are validated in that there is strong statistical correlation among indicators corresponding to the condition for the group of subject upon which the template is based.”) that is representative of an absence of the medical diagnosis (Georgopoulos, Para 137; “The database can provide data for generating a template or model for analysis of a particular subject. A template can, for example, correspond with […] a normal brain”), wherein the software is executable by the processor and causes the processor to:
receive the electromagnetic field measurement from the electromagnetic field sensor (Georgopoulos, Para 132; “Data, for example, is generated at client site 1310 by sensor 1314 under control of local processor 1312. The data includes a time series corresponding to brain activity. The time series is captured using local processor 1312 in communication with sensor 1314”) (Georgopoulos, Para 136; “The time series data can be received and stored by a processor some time after the data is generated by a sensor or array of sensors”);
(Georgopoulos, Para 155; “The processing occurring at 2650 produces a dynamic model that represents statistically-independent temporal measures among neural populations of the subject.”);
process the electromagnetic field measurement using the software module to reconstruct the reference spatiotemporal representation that is representative of the absence of the medical diagnosis (Georgopoulos, Para 162; “At 2650, the data center compares the dynamic model of temporal measures with one or more templates classified according to various brain conditions. Templates can be regarded in one sense are validated models of neurophysiologic conditions. In one type of embodiment, templates are each based on a group of previously-evaluated subjects that share a common neurophysiologic characteristic, such as a disease or disability. In this embodiment, the templates are validated in that there is strong statistical correlation among indicators corresponding to the condition for the group of subject upon which the template is based.”);
use a hypothesis function to determine a difference between the test spatiotemporal representation for the individual and the reference spatiotemporal representation (Georgopoulos, Para 162; “At 2650, the data center compares the dynamic model of temporal measures with one or more templates classified according to various brain conditions. Templates can be regarded in one sense are validated models of neurophysiologic conditions. In one type of embodiment, templates are each based on a group of previously-evaluated subjects that share a common neurophysiologic characteristic, such as a disease or disability. In this embodiment, the templates are validated in that there is strong statistical correlation among indicators corresponding to the condition for the group of subject upon which the template is based.”) (Georgopoulos, Para 61; “Analysis is conducted to derive discriminant classification functions for certain groups of subjects with respect to selected measurements and then apply them to new cases to classify them in one of the original groups. This analysis yields posterior probabilities for classification to each group as well as a specific measure (squared Mahalanobis distance) which is the distance of the particular case from each of the classifying groups.”); and
determine the medical diagnosis for the individual based a comparison between the test spatiotemporal representation for the individual and the reference spatiotemporal representation (Georgopoulos, Para 162; “At 2650, the data center compares the dynamic model of temporal measures with one or more templates classified according to various brain conditions. […] the templates are validated in that there is strong statistical correlation among indicators corresponding to the condition for the group of subject upon which the template is based.”) (Georgopoulos, Para 50; “facilitates demarcation of ranges for healthy subjects, classifications for disease groups, measures of severity or degree with which a certain condition is manifested in a subject, and allows monitoring of changes in brain function coincident with disease progression or therapy intervention”).
Georgopoulos does not disclose wherein the software is trained machine learning software module, wherein the trained machine learning software module comprises a deep neural network, and wherein the medical diagnosis is determined 
In an analogous image classification for patient diagnosis field of endeavor Geva discloses using trained machine learning software module to classify a patient image (Georgopoulos, Abstract; “A method of classifying an image is disclosed”) (Georgopoulos, Para 233; “The classification module receives spatiotemporal EEG data and classifies the brain responses based on one or more of the following methods SWFP (Spatially Weighted FLD-PCA) classifier, Deep convolutional net classifier and Multiple classifiers”);
wherein the trained machine learning software module comprises a deep neural network (Georgopoulos, Para 233; “The classification module receives spatiotemporal EEG data and classifies the brain responses based on one or more of the following methods SWFP (Spatially Weighted FLD-PCA) classifier, Deep convolutional net classifier and Multiple classifiers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos wherein the software is trained machine learning software module, wherein the trained machine learning software module comprises a deep neural network in order improve diagnosis as taught by Geva (Geva, Para 166).
In an analogous patient diagnostic device field of endeavor Kuslich discloses determining a medical diagnosis
using neural network software (Kuslich, Para 221; “Commonly used supervised classifiers include without limitation the neural network (multi-layer perceptron), support vector machines, k-nearest neighbors, Gaussian mixture model, Gaussian, naive Bayes, decision tree and radial basis function (RBF) classifiers. Linear classification methods include Fisher's linear discriminant, logistic regression, naive Bayes classifier, perceptron, and support vector machines (SVMs). Other classifiers for use with the invention include quadratic classifiers, k-nearest neighbor, boosting, decision trees, random forests, neural networks, pattern recognition, Bayesian networks and Hidden Markov models.”);
based on a difference (Kuslich, Para 193-198; “For example, the reference value can be from […] a representative population of samples, e.g., samples from normal subjects without the disease. Therefore, a reference value provides a threshold measurement that can be compared to the readout for a vesicle population assayed in a given sample. […] thus allowing a individualized threshold to be defined for the subject, e.g., a threshold at which a diagnosis is made”) (Kuslich, Para 261; “Threshold values, or reference values or amounts can be determined based on comparisons of normal subjects and subjects with the phenotype of interest, as further described herein, and criteria based on the threshold or reference values determined”) between a tested representation of an individual and a reference representation where there is an absence of an abnormality (Kuslich, Para 224; “These can include, for example, samples that are from a subject […] without a disease or disorder, […] The training samples are used to “train” the classifier.”).
Kuslich is interpreted as disclosing this limitation in the claim because healthy training samples are used and threshold differences are used to determine the presence of an abnormality. For example, when a measurement exceeds an expected range a diagnosis can occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva above wherein the medical diagnosis is determined based on the difference between the test spatiotemporal representation for the individual and the reference spatiotemporal representation rather than the similarities in order to allow for a physician to more accurately assess a subject's disease stage or progression and allow for a better decision for treatment as taught by Kuslich (Kuslich, Para 194 and 530).

Regarding claim 2, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses a plurality of electromagnetic field sensors configured to be positioned at a plurality of different positions relative to a body of the individual to sense a plurality of electromagnetic field measurements associated with the individual (Georgopoulos, Para 132; “sensor 1314 which can include an array of superconducting quantum interference devices (SQUIDS)”).

Regarding claim 3, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses wherein the electromagnetic field sensor comprises a superconducting quantum interference (Georgopoulos, Para 38; “An example of a detector of magnetic fields includes a superconducting device called the SQUID (Superconducting Quantum Interference Device)”).

Regarding claim 4, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses a housing containing the processor, wherein the electromagnetic sensor is hard-connected to the housing (Georgopoulos, Para 132; “Data, for example, is generated at client site 1310 by sensor 1314 under control of local processor 1312.”) (Georgopoulos, Figure 11; showing this arrangement).

Regarding claim 18, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses wherein the medical diagnosis comprises a brain-related medical diagnosis (Georgopoulos, Para 19-20; “Systems and methods according to various aspects of the invention are useful for monitoring a potentially changing neurophysiologic condition of a subject, such as a progression of a disease, for example. […] Moreover, aspects of the invention are useful for providing an automated neurophysiologic classification of a subject's brain condition from among a diverse set of conditions, known or unknown. For instance, embodiments of the invention can be used for providing accurate, differential classification from among one or more of the following conditions: a normal condition, Alzheimer's Disease, pre-dementia syndrome, mild cognitive impairment, schizophrenia, Sjögren's Syndrome, alcoholism, alcohol impairment, fetal alcohol syndrome, multiple sclerosis, Parkinson's Disease, bipolar disorder, traumatic brain injury, depression, autoimmune disorder, a neurodegenerative disorder, pain, a disease affecting the central nervous system, or any combination thereof.”).

Regarding claim 37, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos does not disclose wherein the DNN comprises a deep convolutional neural network (CNN), a deep dilated CNN, a deep fully-connected neural network, or a deep recurrent neural network (RNN).
However, Geva further discloses wherein the DNN comprises a deep convolutional neural network (CNN) (Geva, Para 30; “the processing the neurophysiological signals comprises applying a convolutional neural network (CNN) classifier to the neurophysiological signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the DNN comprises a deep convolutional neural network (CNN)  in order improve diagnosis as taught by Geva (Geva, Para 166).

Regarding claim 42, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.

However, Kuslich further discloses (Kuslich, Para 261; “Threshold values, or reference values or amounts can be determined based on comparisons of normal subjects and subjects with the phenotype of interest, as further described herein, and criteria based on the threshold or reference values determined”) (Kuslich, Para 193-198; “For example, the reference value can be from […] a representative population of samples, e.g., samples from normal subjects without the disease. Therefore, a reference value provides a threshold measurement that can be compared to the readout for a vesicle population assayed in a given sample. […] thus allowing a individualized threshold to be defined for the subject, e.g., a threshold at which a diagnosis is made”) (Kuslich, Para 261; “Threshold values, or reference values or amounts can be determined based on comparisons of normal subjects and subjects with the phenotype of interest, as further described herein, and criteria based on the threshold or reference values determined”) (Kuslich, Para 224; “These can include, for example, samples that are from a subject […] without a disease or disorder, […] The training samples are used to “train” the classifier.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and (Kuslich, Para 194 and 530).

Regarding claim 47, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 18 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses wherein determining the brain-related medical diagnosis comprises detecting a brain abnormality of the individual (Georgopoulos, Para 139; “the central server provides a screening report that provides an indication of normalcy. Such a binary report, showing normal or a departure from normal, can be used as a threshold determination by the client site as to brain condition”) (Georgopoulos, Para 140-141; “the central server can provide a diagnosis that includes a classification based on a comparison with a database. […] In forming a diagnosis, the present subject matter differentiates among a plurality of disease states”).


Claims 5-6, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, and Kuslich as applied to claim 1 above, and further in view Liu et al. (US20180158552, hereafter Liu).
Regarding claim 5, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses wherein the trained machine learning software module has access to stored data comprising a plurality of electromagnetic field values sensed from a plurality of individuals (Georgopoulos, Para 153; “AD is a representative example for consideration. MEG can be used to assess the dynamic status of the brain in 3 groups of elderly subjects: normal (N=6, 72.3+/−2.4 y, mean +/−SEM), subjects with mild cognitive impairment (N=6, 76.9+/−2.5), and subjects with AD (N=6, 76.8+/−1.6) […] The subjects can be classified in the 3 groups using small subsets of these correlations as predictors. For example, linear discriminant classification analysis using the robust leave-one-out method can be used. Predictor subsets with, for example, 6 correlations are adequate in correctly classifying all subjects to their respective groups (i.e., 100% correct classification) with posterior probability of 1.0. The present subject matter can serve as a dynamic test for brain function”).
Georgopoulos as modified by Geva and Kuslich above does not disclose wherein the software module is trained using the values from the plurality of individuals.
In an analogous medical diagnosis of endeavor Liu discloses wherein a software module is trained using values from a plurality of individuals (Liu, Para 32; “The deep learning processor 106 maybe capable of receiving training data from one or both of the input device 114 and the medical device 118. The training data may include multiple combinations of measured or observed health metrics (such as a temperature, blood pressure, oxygen level, or the like of each of multiple patients) and corresponding medical results (such as a diagnosed disease or whether the patient survived).”) (Liu, Para 87; “The experiments on the pediatric ICU dataset were collected at the Children's Hospital Los Angeles. This dataset consists of health records from 398 patients with acute lung injury in the pediatric ICU at Children's Hospital Los Angeles.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the software module is trained using the values from the plurality of individuals in order to increase accuracy of diagnosis as taught by Liu (Liu, Para 4-6).

Regarding claim 6, Georgopoulos as modified by Geva, Kuslich, and Liu above discloses all of the elements of claim 5 as discussed above.
Georgopoulos does not disclose wherein the trained machine learning software module is trained using a plurality of health data values associated with the plurality of individuals.
In an analogous medical diagnosis of endeavor Liu discloses wherein a software module is trained using a plurality of health data values associated with a plurality of individuals (Liu, Para 32; “The deep learning processor 106 maybe capable of receiving training data from one or both of the input device 114 and the medical device 118. The training data may include multiple combinations of measured or observed health metrics (such as a temperature, blood pressure, oxygen level, or the like of each of multiple patients) and corresponding medical results (such as a diagnosed disease or whether the patient survived).”) (Liu, Para 87; “The experiments on the pediatric ICU dataset were collected at the Children's Hospital Los Angeles. This dataset consists of health records from 398 patients with acute lung injury in the pediatric ICU at Children's Hospital Los Angeles.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Liu above wherein the trained machine learning software module is trained using a plurality of health data values associated with the plurality of individuals in order to increase accuracy of diagnosis as taught by Liu (Liu, Para 4-6).

Regarding claim 8, Georgopoulos as modified by Geva, Kuslich, and Liu above discloses all of the elements of claim 5 as discussed above.
Georgopoulos as modified by Geva, Kuslich, and Liu above further discloses wherein the plurality of electromagnetic field values sensed from the plurality of individuals comprises heart-related data (Georgopoulos, Para 38; “Biomagnetism refers to the measurement of magnetic fields from sources within the body. These fields are produced by magnetic materials or ionic currents associated with biological activity. One example of physiological recording includes the human heart and an induction coil or other instruments as a detector.”).

Regarding claim 10, Georgopoulos as modified by Geva, Kuslich, and Liu above discloses all of the elements of claim 5 as discussed above.
(Georgopoulos, Para 38; “Biomagnetism refers to the measurement of magnetic fields from sources within the body. These fields are produced by magnetic materials or ionic currents associated with biological activity. […] Some applications involve measurement of human brain activity.”).

Regarding claim 14, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses wherein the trained machine learning software module has access to stored data comprising demographic data (Georgopoulos, Para 63; “In one example, subjects include those having various medical histories, in the age range of 13-90 years of age, include both male and female and all racial and ethnic groups. The present subject matter can be used with healthy subjects and subjects with disease affecting the nervous system including, multiple sclerosis (MS), Sjögren's syndrome (SS) or other autoimmune disorders with possible central nervous system involvement, MCI, AD, schizophrenia and chronic alcoholism.”), medical image data (Georgopoulos, Para 46; “An analysis of covariance is performed in which the positive partial correlation is the dependent variable, the group and the sensors are fixed factors, and the age and the intersensor distance are covariates. A highly statistically significant effect of the group (p<10−12 F test) is revealed. Pairwise comparisons using the Bonferroni correction shows that the normal and MCI groups do not differ significantly from one another (p=0.23) but the AD group has significantly lower average partial correlation than either the normal (p<10−7)r the MCI group (p<10−11) Synchronous positive neural interactions in AD appear reduced in strength”), or clinical data associated with one or more individuals (Georgopoulos, Para 63; “In one example, subjects include those having various medical histories, in the age range of 13-90 years of age, include both male and female and all racial and ethnic groups. The present subject matter can be used with healthy subjects and subjects with disease affecting the nervous system including, multiple sclerosis (MS), Sjögren's syndrome (SS) or other autoimmune disorders with possible central nervous system involvement, MCI, AD, schizophrenia and chronic alcoholism.”).
Georgopoulos as modified by Geva and Kuslich above does not disclose wherein the software module is trained using the values the stored data.
In an analogous medical diagnosis of endeavor Liu discloses wherein a software module is trained using values from a plurality of individuals including one or more of medical data and clinical data (Liu, Para 32; “The deep learning processor 106 maybe capable of receiving training data from one or both of the input device 114 and the medical device 118. The training data may include multiple combinations of measured or observed health metrics (such as a temperature, blood pressure, oxygen level, or the like of each of multiple patients) and corresponding medical results (such as a diagnosed disease or whether the patient survived).”) (Liu, Para 87; “The experiments on the pediatric ICU dataset were collected at the Children's Hospital Los Angeles. This dataset consists of health records from 398 patients with acute lung injury in the pediatric ICU at Children's Hospital Los Angeles.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Liu above wherein trained machine learning software module is trained using one or more of demographic data, medical image data, and clinical data associated with one or more individuals in order to increase accuracy of diagnosis as taught by Liu (Liu, Para 4-6).

Claims 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, and Kuslich as applied to claim 1 above, and further in view Suffin et al. (US20030135128, hereafter Suffin).
Regarding claim 16, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above does not clearly and explicitly disclose wherein the software is executable by the processor and causes the processor to further determine a therapy for treating the individual based on the medical diagnosis.
In an analogous diagnostic imaging device field of endeavor Suffin discloses wherein a processor (Suffin, Para 397; “invention also encompasses a method of processing data corresponding to neurophysiologic information; comprising: sending neurophysiologic information corresponding to one or more subjects to a processor”) determines a therapy for treating the individual based on a medical diagnosis (Suffin, Para 25; “Searching this treatment-response database to find treatments associated with a desirable response in a subject having a particular initial neurophysiologic state enables evaluation of the likely effect of a proposed treatment on a subject with concomitant reduction in unnecessary experimentation.”) (Suffin, Para 53; “Therefore, according to the present invention, therapies for behaviorally-diagnosed psychiatric conditions are selected according to the indications of quantitative neurophysiologic information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the software is executable by the processor and causes the processor to further determine a therapy for treating the individual based on the medical diagnosis in order to determine an effective treatment for a given case as taught by Suffin (Suffin, Para 3).

Regarding claim 41, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above further discloses wherein the reference spatiotemporal representation reconstructed generated in (c) comprises a graphical representation of normal signals generated from the electromagnetic field measurement (Georgopoulos, Para 20; “embodiments of the invention can be used for providing accurate, differential classification from among one or more of the following conditions: a normal condition”).
Georgopoulos as modified by Geva and Kuslich above does not disclose wherein the signals are repolarization (ST-T) segments.
In an analogous diagnostic imaging device field of endeavor Suffin discloses wherein the signals are repolarization (ST-T) segments (Suffin, Para 166; “the invention guides choices for treating the above-listed psychiatric, medical, cardiac and neuroendocrine disorders”) (Suffin, Para 54; “measures include principally Fourier transforms, amplitudes, and correlations of unipolar data, which is derived from signals recorded from single EEG leads, and bipolar data, which is derived from combinations of signals from two EEG leads”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the signals are repolarization (ST-T) segments in order to create an efficient diagnostic device.
The use of the techniques of measuring repolarization signals taught by Suffin in the invention of an EM diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of diagnosing the patient; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

s 17 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, and Kuslich as applied to claim 1 above, and further in view Sternickel et al. (US20160066860, hereafter Sternickel).
Regarding claim 17, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above does not disclose wherein the medical diagnosis comprises a heart-related medical diagnosis.
In an analogous diagnostic imaging field of endeavor Sternickel discloses wherein a diagnosis comprises a heart-related diagnosis (Sternickel, Para 32; “MCG data are acquired at 36 locations above the torso by making four sequential measurements in mutually adjacent positions. In each position the nine sensors measure the cardiac magnetic field for 90 seconds using a sampling rate of 1000 Hz leading to 36 individual time series. For diagnosis of ischemia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the diagnosis comprises a heart-related diagnosis in order to create an efficient diagnostic device.
The use of the techniques of diagnosing hearts taught by Sternickel in the invention of an EM diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of diagnosing a heart; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 44, Georgopoulos as modified by Geva, Kuslich, and Sternickel above discloses all of the elements of claim 17 as discussed above.
Georgopoulos does not disclose wherein determining the heart-related medical diagnosis comprises detecting a cardiac abnormality of the individual.
However, Sternickel further discloses wherein determining a heart-related medical diagnosis comprises detecting a cardiac abnormality of the individual (Sternickel, Para 32; “MCG data are acquired at 36 locations above the torso by making four sequential measurements in mutually adjacent positions. In each position the nine sensors measure the cardiac magnetic field for 90 seconds using a sampling rate of 1000 Hz leading to 36 individual time series. For diagnosis of ischemia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Sternickel above wherein determining the heart-related medical diagnosis comprises detecting a cardiac abnormality of the individual.
The use of the techniques of diagnosing for cardiac abnormalities taught by Sternickel in the invention of an EM diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of diagnosing a heart; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 45, Georgopoulos as modified by Geva, Kuslich, and Sternickel above discloses all of the elements of claim 44 as discussed above.
Georgopoulos does not disclose wherein the cardiac abnormality of the individual comprises congestive heart failure or cardiac ischemia.
However, Sternickel further discloses wherein a cardiac abnormality of an individual comprises cardiac ischemia (Sternickel, Para 32; “MCG data are acquired at 36 locations above the torso by making four sequential measurements in mutually adjacent positions. In each position the nine sensors measure the cardiac magnetic field for 90 seconds using a sampling rate of 1000 Hz leading to 36 individual time series. For diagnosis of ischemia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Sternickel above wherein the cardiac abnormality of the individual comprises cardiac ischemia in order to create an efficient diagnostic device.
The use of the techniques of diagnosing for cardiac abnormalities taught by Sternickel in the invention of an EM diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of diagnosing a heart; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, and Kuslich as applied to claim 1 above, and further in view .
Regarding claim 38, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 1 as discussed above.
Georgopoulos as modified by Geva and Kuslich above does not clearly and explicitly disclose wherein the test spatiotemporal representation generated in (b) is selected from the group consisting of a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right.
In an analogous electrophysiological patient monitoring field of endeavor Haberkorn discloses wherein a test spatiotemporal representation is selected from the group consisting of a butterfly plot (Haberkorn, Pg 2, Figure 1; “Figure 1, Butterfly plot of a multichannel magnetocardiogramm. The two cursors mark the time instants related to the visualizations shown in Fig. 2 and 3 respectively.”), a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right (Haberkorn, Pg 3, Figure 2; “Visualization of the atrial activation for the first time instant marked by a cursor in Fig.1. Left: Bz-map drawn as isocontour maps with a magnetic flux density difference of 0.5pT between adjacent contour lines (red: positive, i.e. directed towards the subject; blue: negative; black: Bz = 0). Right: the corresponding pseudo current density map.”).
(Haberkorn, Pg 1, Col 2, Para 2).

Regarding claim 39, Georgopoulos as modified by Geva, Kuslich, and Haberkorn above discloses all of the elements of claim 38 as discussed above.
Georgopoulos as modified by Geva, Kuslich, and Haberkorn above does not clearly and explicitly disclose wherein the test spatiotemporal representation generated in (b) comprises at least two members selected from the group consisting of a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right.
However, Haberkorn further discloses wherein a test spatiotemporal representation comprises at least two members selected from the group consisting of a butterfly plot (Haberkorn, Pg 2, Figure 1; “Figure 1, Butterfly plot of a multichannel magnetocardiogramm. The two cursors mark the time instants related to the visualizations shown in Fig. 2 and 3 respectively.”), a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right (Haberkorn, Pg 3, Figure 2; “Visualization of the atrial activation for the first time instant marked by a cursor in Fig.1. Left: Bz-map drawn as isocontour maps with a magnetic flux density difference of 0.5pT between adjacent contour lines (red: positive, i.e. directed towards the subject; blue: negative; black: Bz = 0). Right: the corresponding pseudo current density map.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Haberkorn above wherein the test spatiotemporal representation generated in (b) comprises at least two members selected from the group consisting of a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right in order to clearly and intuitively display data as taught by Haberkorn (Haberkorn, Pg 1, Col 2, Para 2).

Regarding claim 40, Georgopoulos as modified by Geva, Kuslich, and Haberkorn above discloses all of the elements of claim 39 as discussed above.
Georgopoulos as modified by Geva, Kuslich, and Haberkorn above does not clearly and explicitly disclose herein the test spatiotemporal representation generated in (b) comprises a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right.
However, Haberkorn further discloses wherein a test spatiotemporal representation comprises a butterfly plot (Haberkorn, Pg 2, Figure 1; “Figure 1, Butterfly plot of a multichannel magnetocardiogramm. The two cursors mark the time instants related to the visualizations shown in Fig. 2 and 3 respectively.”), a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right (Haberkorn, Pg 3, Figure 2; “Visualization of the atrial activation for the first time instant marked by a cursor in Fig.1. Left: Bz-map drawn as isocontour maps with a magnetic flux density difference of 0.5pT between adjacent contour lines (red: positive, i.e. directed towards the subject; blue: negative; black: Bz = 0). Right: the corresponding pseudo current density map.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Haberkorn above wherein the test spatiotemporal representation generated in (b) comprises a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right in order to clearly and intuitively display data as taught by Haberkorn (Haberkorn, Pg 1, Col 2, Para 2).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, and Kuslich as applied to claim 3 above, and further in view Kim et al. (US20140343397, hereafter Kim).
Regarding claim 43, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 3 as discussed above.
Georgopoulos as modified by Geva and Kuslich above does not disclose wherein the electromagnetic field sensor comprises the OPM.
(Kim, Para 12; “the magnetic field measuring means may be a superconducting quantum interference device or an optically pumped atomic magnetometer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the electromagnetic field sensor comprises the OPM in order to use a highly sensitive measurement device as taught by Kim.
The use of the techniques of using an OPM taught by Kim in the invention of a magnetic diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring electromagnetic fields for diagnosis; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, Kuslich, and Sternickel as applied to claim 44 above, and further in view Kim et al. (US20140343397, hereafter Kim).
Regarding claim 46, Georgopoulos as modified by Geva, Kuslich, and Sternickel above discloses all of the elements of claim 44 as discussed above.
Georgopoulos as modified by Geva, Kuslich, and Sternickel above does not disclose wherein the software is executable by the processor and causes the processor 
In an analogous magnetic resonance diagnostic device field of endeavor Kim discloses localizing an anatomical region of a heart of an individual associated with an cardiac abnormality (Kim, Para 70; “An ultra-low-field nuclear-magnetic-resonance myocardial electrical activity detection method according to an embodiment of the present invention non-invasively measures and localizes myocardial activity which causes heart diseases such as reentry wave or ectopic excitation of heart”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva, Kuslich, and Sternickel above wherein the software is executable by the processor and causes the processor to further localize an anatomical region of a heart of the individual associated with the cardiac abnormality in order to create an efficient diagnostic device in order to help research, diagnose, and treat the heart disease as taught by Kim (Kim, Para 70).
The use of the techniques of localizing cardiac abnormalities taught by Kim in the invention of an EM diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of diagnosing a heart; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

s 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos, Geva, and Kuslich as applied to claim 47 above, and further in view Rapoport et al. (US20180078767, hereafter Rapoport).
Regarding claim 48, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 47 as discussed above.
Georgopoulos as modified by Geva and Kuslich above does not clearly and explicitly disclose wherein the brain abnormality of the individual is associated with epilepsy.
In an analogous neutral activity monitoring field of endeavor Rapoport discloses wherein a monitored brain abnormality of the individual is associated with epilepsy (Rapoport, Para 4-5; “Several common disorders of the brain, spinal cord, and peripheral nervous system arise due to abnormal electrical activity in biological (neural) circuits. In general terms, these conditions may be classified into: (1) Conditions such as epilepsy, in which electrical activity is dysregulated, and recurrent activity persists in an uncontrolled fashion;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the brain abnormality of the individual is associated with epilepsy in order allow for effective diagnosis and treatment of the patient if they have epilepsy as taught by Rapoport (Rapoport, Para 8).

Regarding claim 48, Georgopoulos as modified by Geva and Kuslich above discloses all of the elements of claim 47 as discussed above.

In an analogous neutral activity monitoring field of endeavor Rapoport discloses localizing an anatomical region of a brain of an individual associated with a brain abnormality (Rapoport, Para 9-14; “A variety of well-established techniques exist for localizing electrical lesions in the brain, each of which has specific limitations: […] Electromagnetic recording techniques”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgopoulos as modified by Geva and Kuslich above wherein the software is executable by the processor and causes the processor to further localize an anatomical region of a brain of the individual associated with the brain abnormality in order allow for effective diagnosis and treatment of the patient if they have epilepsy as taught by Rapoport (Rapoport, Para 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793